UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:0-24240 RIDGEWOOD ELECTRIC POWER TRUST I (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3105824 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x (The registrant filed a Form 15 with the Securities and Exchange Commission on March 5, 2007). Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of September 30, 2007, there were 105.5 Investor Shares outstanding. RIDGEWOOD ELECTRIC POWER TRUST I FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits 9 SIGNATURES 10 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST I CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except share amounts) September 30, 2006 December 31, 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 9 $ 138 Accounts receivable 467 671 Due from affiliates 73 52 Other current assets 41 35 Total current assets 590 896 Investments 1,929 1,818 Plant and equipment, net 686 585 Total assets $ 3,205 $ 3,299 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ 237 $ 430 Due to affiliates 574 507 Loan payable 49 315 Total current liabilities 860 1,252 Commitments and contingencies Shareholders’ equity: Shareholders’ equity (105.5 Investor Shares issued and outstanding) 2,532 2,406 Managing Shareholder’s accumulated deficit (1 management share issued and outstanding) (187 ) (359 ) Total shareholders’ equity 2,345 2,047 Total liabilities and shareholders’ equity $ 3,205 $ 3,299 The accompanying notes are an integral part of these financial statements. 1 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST I CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands except per share amounts) Nine Months Ended September 30, Three Months Ended September 30, 2006 2005 2006 2005 Revenues $ 2,013 $ 1,188 $ 640 $ 467 Cost of revenues 1,235 1,288 432 492 Gross profit (loss) 778 (100 ) 208 (25 ) Operating expenses: General and administrative expenses 89 319 36 70 Management fee to the Managing Shareholder 15 18 5 6 Total operating expenses 104 337 41 76 Income (loss) from operations 674 (437 ) 167 (101 ) Other income (expense) Interest expense (13 ) (35 ) (3 ) (10 ) Equity in income from investments 231 186 52 101 Other income - 1 - - Total other income, net 218 152 49 91 Net income (loss) $ 892 $ (285 ) $ 216 $ (10 ) Managing Shareholder – Net income (loss) $ 178 $ (57 ) $ 43 $ (2 ) Shareholders – Net income (loss) $ 714 $ (228 ) $ 173 $ (8 ) Net income (loss) per Investor Share $ 6,763 $ (2,157 ) $ 1,635 $ (68 ) Distributions per Investor Share $ 5,600 $ 2,500 $ 3,100 $ - The accompanying notes are an integral part of these financial statements. 2 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST I CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, 2006 2005 Cash flows from operating activities: Net income (loss) $ 892 $ (285) Adjustments to reconcile net income (loss) to netcash provided by operating activities: Depreciation and amortization 48 - Equity in income from investments (231 ) (186) Distributions from investments 120 - Changes in assets and liabilities: Accounts receivable 204 189 Due to/from affiliates, net 46 454 Other current assets (6 ) (9 ) Accounts payable and accrued expenses (194 ) 239 Net cash provided by operating activities 879 402 Cash flows from investing activities: Capital expenditures (149 ) (615 ) Net cash used in investing activities (149 ) (615 ) Cash flows from financing activities: Repayments of loans payable (265 ) (244 ) Distribution to shareholders (594 ) (263 ) Net cash used in financing activities (859 ) (507 ) Net decrease in cash and cash equivalents (129 ) (720 ) Cash and cash equivalents, beginning of period 138 734 Cash and cash equivalents, end of period $ 9 $ 14 Supplemental disclosure of cash flow information: Interest paid $ 13 $ 35 The accompanying notes are an integral part of these financial statements. 3 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST I NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.OVERVIEW Ridgewood Electric Power Trust I (the “Trust”) is a Delaware trust formed on May 9, 1994, to acquire all of the assets and to carry on the business of Ridgewood Energy Electric Power, LP, which had made investments in landfill gas-fired electric generating projects and a hydroelectric generating project. Ridgewood Renewable Power LLC (“RRP” or the “Managing Shareholder”), a New Jersey limited liability company, is the Managing Shareholder. As the Managing Shareholder, RRP has direct and exclusive control over the management and operations of the Trust. The business of the Trust is to engage in the acquisition, development and operation of infrastructure projects focused on electricity generation. While the Trust may make additional investments in the projects and companies it currently owns, it does not anticipate future investment in projects or companies outside its current portfolio. The Trust’s investments are located in the United States.The Trust has investments in landfill gas-fired electric generating projects with total capacity of 14 megawatts (“MW”) and a hydroelectric generating project with a total capacity of 3.5MW. The Trust’s accompanying consolidated financial statements include the financial statements of its wholly-owned subsidiary, Brea Power Partners, LP (“Brea”). The Trust’s consolidated financial statements also include the Trust’s 15% interest in Ridgewood Rhode Island Generation LLC (“RRIG” or “Providence Expansion”) and its 32.5% interest in Stillwater Hydro Partners, LP (“Stillwater”), both of which are accounted for under the equity method of accounting as the Trust has the ability to exercise significant influence but does not control the operating and financial policies of the investees. The accompanying unaudited condensed consolidated financial statements (the “Consolidated Financial Statements”) have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in Consolidated Financial Statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These Consolidated Financial Statements should be read in conjunction with the Trust’s Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on October 4, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Trust’s accounting policies and estimates disclosed in its 2005 Form 10-K. In the opinion of management, the consolidated financial statements as of September 30, 2006, and for the nine-month and three-month periods ended September 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the nine and three months ended September 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. 2. RECENT ACCOUNTING PRONOUNCEMENTS FIN 48 In June 2006, the Financial Accounting Standards Board ("FASB") issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes ("FIN 48") an interpretation of FASB Statement No. 109, Accounting for Income Taxes. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with SFAS 109 and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 will be effective for the Trust beginning January 1, 2007. The Trust does not believe that the adoption of FIN 48 will have a material impact on its Consolidated Financial Statements. SFAS 157 In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements ("SFAS 157"), to define fair value, establish a framework for measuring fair value in accordance with generally accepted accounting principles (GAAP) and expand disclosures about fair value measurements. SFAS 157 requires quantitative disclosures using a tabular format in all periods (interim and annual) and qualitative disclosures about the valuation techniques used to measure fair value in all annual periods. SFAS 157 will be effective for the Trust beginning January 1, 2008. The Trust is currently evaluating the impact of adopting SFAS 157. SAB 108 In September 2006, the SEC issued Staff Accounting Bulletin No. 108,
